      Case 1:17-cv-09276-PAE-BCM Document 426 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                       Plaintiffs,                 17 Civ. 9276 (PAE) (BCM)
                        -v-
                                                                            ORDER
 INFINITY SPIRITS LCC, a limited liability company, DON
 GOOD TEQUILA COMPANY, LLC, a limited liability
 company, EUROPEAN INFINITY GROUP INC., a
 corporation, and BRIAN HOPKINS, an individual,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       At today’s conference, the Court issued a bench ruling resolving several of plaintiffs’ and

defendant’s motions in limine pending at dockets 393 and 398. The Court reserved decision on

the remaining motions in limine and will resolve those motions, either by written decision or a

later bench ruling, in due course.

       SO ORDERED.


                                                              
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: October 27, 2020
       New York, New York
